DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.
Claim Objections
Claims 1-2, 5-6, and 15-27 are objected to because of the following informalities.  
Regarding claim 1, line 4-5 of the claim 1 currently states “the first format being a file format for transmission of three-dimensional model data”. While claim context makes it clear that additional explanation/description regarding claimed “the first format” is being provided, regarding limitation “a file format”, claim should be stating “a particular file format” instead to better distinguish such particular kind of file format for transmission from claimed “a first format” of the line 1-2 of the claim 1. 
Regarding claim 2, line 6 of the claim 2 recites the limitation “the target object”. There is insufficient antecedent basis for this limitation in the claim. Claim should be stating “[[the]] target object” instead to promote better antecedence structure. 
Claims 15-16 and 21-22 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claims 1-2 and thus include similar informalities identified in the claims 1-2. Therefore, the claims 15-16 and 21-22 are objected under the same rationale.
Additionally regarding claim 15, line 3 of the claim 15 should be stating “a plurality of instructions, the plurality of instructions executable by a processor to” instead to promote better consistently in reciting same limitation. 
Additionally, regarding claim 16, line 1-2 of the claim 16 currently states “The non-transitory computer readable storage medium of claim 15, further comprising instructions executable by the processor to”. Claim should be stating “The non-transitory computer readable storage medium of claim 15, additional instructions further executable by the processor to” instead to better reflect intended scope of the limitation.
Additionally, regarding claim 22, line 1-3 of the claim 22 currently states “wherein the processor is further configured to execute the computer readable instructions stored in the memory to”. Under similar rationale provided in the objection of the claim 16, claim should be stating “wherein the processor is further execute the computer readable instructions stored in the memory to” instead. 
Claims 17-18 include similar informality identified in the claim 16 and is therefore objected under the same rationale.
Claim 19 includes similar informalities identified in the claims 15 and 16 and is therefore objected under the same rationale.
Claims 23-25 and 27 include similar informality identified in the claim 22 and is therefore objected under the same rationale.
Regarding claim 5, line 1-2 of the claim 5 currently states “wherein obtaining target object data of the first format comprises”. In view of claim context (in which independent claim 1 has stated “obtaining, by a processor, target object data formatted based on a first format”), claim should be stating “wherein obtaining target object data formatted based on the first format comprises” instead to promote better consistency in reciting same limitations.
Claims 19 and 25 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claim 5 and thus include similar informality identified in the claim 5. Therefore, the claims 19 and 25 are additionally objected under the same rationale.
Regarding claim 6, under similar rationale provided in the claim 1, claim should be stating “wherein the three dimensional model of the target object comprises a particular three dimensional model of an avatar object” instead.
Claims 20 and 26 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claim 6 and thus include similar informality identified in the claim 6. Therefore, the claims 20 and 26 are objected under the same rationale.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 7 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim currently states “wherein updating the at least one of the predetermined element resources to obtain the modified element resource comprises: modifying an attribute of the at least one of the predetermined element resources, the attribute comprising size, color shape, or any combination thereof.”
It is unclear as to what it means by “color shape”. Stated differently, while color can be expressed in certain parameters such as color space or color intensity, it is unclear as to what is “shape” of color. Therefore, the examiner is unable to determine intended scope of the claim 7.
Upon review of specification of the instant application, Paragraph [0038] of the specification of the instant application states “Based on the standard element resources, a developer may perform updating configuration to modify the standard element resources, for example, modify attribute information such as the color and type of the hair element resources”. Paragraph [0102] states “For different application scenarios, attribute parameters of at least some elements of the required target object need to be modified according to requirements, such as attribute parameters of elements like hair type and/or color, clothes type and/or color, or accessory type and/or color.” The examiner notes that there is no mentioning of “shape” or “color shape” throughout the specification.
Therefore, the examiner notes that the intended scope of the claim was to recite “wherein updating the at least one of the predetermined element resources to obtain the modified element resource comprises: modifying an attribute of the at least one of the predetermined element resources, the attribute comprising size, color, shape, or any combination thereof.” instead. 
Claim 27 is an apparatus claim reciting functions that are similar in scope to the functions performed by the claim 7 and thus include similar issue identified in the claim 7. Therefore, the claim 27 is rejected under the same rationale.
For the purpose of examination, the limitation “color shape” will be interpreted as “color, shape” under broadest reasonable interpretation of the claims in light of specification of the instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 15, 20-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., U.S. Pre-Grant Application Number 2005/0108215, hereinafter Thomas in view of Ledoux et al., U.S. Pre-Grant Application Number 2017/0312634, hereinafter Ledoux.
Regarding claim 1, Thomas discloses a method comprising: obtaining, by a processor, target object data formatted based on a first format, (Thomas Figure 3 and Specification Paragraph [0048]: “In general, the graphical designer creates native application data which is stored in data store 308. This native graphical source data may comprise data from any of a number of different applications such as AutoCad.RTM., Microstation.RTM., Solidworks.RTM., etc. all of which have data in a native format which is accessed in a datastore 320 directly by the application. Such native data may alternatively be stored on the file system in data files 322, or may be exported to alternative file formats 324 such as IGES, (a common widely read CAD solids format,) supported by the native application and which can be read and imported by the system of the present invention.”; Paragraph [0049]: “System server 310 includes both system memory 315 and non-volatile memory 318. The system includes a processing engine 330 operating in system memory 315 which instructs the processor described above with respect to FIG. 2 to perform the task described herein.”; Paragraph [0051]: “The importer script 322 is constructed to interpret the native graphic application data store, native application data stored in files 322, or application data stored in exported files 324 which are in a format which the importer script can understand.”)
the target object data comprising a plurality of element resources for a three dimensional model, (Thomas Figure 1B-C, 5, 11-15, and Specification Paragraph [0039]: “The graphic file management system of the present invention stores graphic files of 3D models and/or animation in such a way as to allow multiple users to edit model or animation data that may be in any different file formats.”; Paragraph [0040]: “This is achieved by the system breaking existing single files representing complex 3D model assemblies into sub-objects, sub-assemblies, or parts, and allowing separated viewing and control of these sub-assemblies or parts.”; Paragraph [0052]: “To incorporate native application data into the system of the present invention, the system server 310 uses an importer script 332 to convert the native cad data 302A into the UGDM. In one embodiment, the UGDM comprises hierarchal structure data 340 and binary (.RH) data 342.”; Paragraph [0078]: “When the .RH file is delivered to a viewer application 346, it creates an object which represents an random, editable, polygon/polyline mesh.”)
obtaining, by the processor, configuration information associated with the target object data; (Thomas Figure 3 and Specification Paragraph [0058]: “In order for a user 304 to define the derivative view 344 that the user desires from the native CAD graphical data 302A, the user may be provided with a modification tool 352. The modification tool provides derivative rendering instructions 350 which operate the processing engines 330 to create the derivative view 344. Where the native data and derivative views comprise an assembly, the modification tool can modify the native structure data 340 to create a derivative hierarchy structure 345.”; Paragraph [0049]: “System server 310 includes both system memory 315 and non-volatile memory 318. The system includes a processing engine 330 operating in system memory 315 which instructs the processor described above with respect to FIG. 2 to perform the task described herein.”)
generating, by the processor, a data packet of a second format based on the target object data and the configuration information; (Thomas Figure 3 and Specification Paragraph [0058]: “The modification tool provides derivative rendering instructions 350 which operate the processing engines 330 to create the derivative view 344…the modification tool can modify the native structure data 340 to create a derivative hierarchy structure 345.”; Paragraph [0061]: “Next, at step 408, derivative rendering instructions 350 controls the processing engine to construct a derivative view. Where the derivative view is a new assembly, the processing engine will determine which parts in RH data 342 needs to use to assemble the derivative view 344 based on the derivative hierarchy structure 345. Other changes to the derivative assembly view, such as view styles (wire frame, toon, 2D, 3D, etc.) may also be controlled. Next, at step 410, the processing engine 330 will process the part level RH files as described further with respect to FIG. 10. Once all the part level RH files are processed, a single new RH file of the derivative rendered view 344 is complete.”; Paragraph [0049]: “System server 310 includes both system memory 315 and non-volatile memory 318. The system includes a processing engine 330 operating in system memory 315 which instructs the processor described above with respect to FIG. 2 to perform the task described herein.”)
and providing, by the processor, the data packet to a terminal device. (Thomas Figure 3 and Specification Paragraph [0046]: “In another embodiment, data 308 is stored on a separate processing system 302, components in box 310 themselves on a separate processing system, and the user 304 has a separate processing system.”; Paragraph [0047]: “Likewise, user 304 has unique processing system which includes components 304A of the present invention and communicates with server 310 via a network communication mechanism 312.”; Paragraph [0049]: “System server 310 includes both system memory 315 and non-volatile memory 318. The system includes a processing engine 330 operating in system memory 315 which instructs the processor described above with respect to FIG. 2 to perform the task described herein.”; Paragraph [0061]: “Next, at step 412 the derivative RH data file will be provided to viewer 346.”)
Regarding claimed limitation of “the first format being a file format for transmission of three-dimensional model data”, while Thomas provides numerous disclosure showing network structure between designer device, server device, and user device which allows communication between them (Thomas Figure 3 and Specification Paragraph [0044]: “Device 100 may also contain communications connection(s) 112 that allow the device to communicate with other devices.”; Paragraph [0047]: “the processing environment for system 300 of the present invention is a client/server, networked environment such that graphical designer 302 has a unique processing system including a storage unit 308 which houses native graphical data 302A, and communicates with a server processing system 310 using a communication transport mechanism 312.”; Paragraph [0048]: “Such native data may alternatively be stored on the file system in data files 322, or may be exported to alternative file formats 324 such as IGES, (a common widely read CAD solids format,) supported by the native application and which can be read and imported by the system of the present invention.”), Thomas fails to expressly teach that the designer device can transmit data file to the server device. 
However, Ledoux teaches feature of particular file in initial format to be provided by one device to server device where the server device is able to perform process to convert the initial format to another format. (Ledoux Figure 2 and Specification Paragraph [0076]-[0077]: “Method 110--raw scan generation: a 3D scan of the user's face is generated at client side…A 3D scan file is generated. Different formats exist for such file. They include the .obj, .ply, .fbx formats in particular…Method 120--scan package transmission: the scan package generated at step 110 is made available at a user terminal level (smartphone, tablet, PC, etc.) and uploaded to server 20 via network 30”.)
Ledoux is combinable with Thomas at least because each of Ledoux and Thomas are directed to content rendering involving data file (Ledoux Abstract: “An avatar package generator generates a personalized avatar package containing the 
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Thomas’ method that allows designer created data file to be processed by server device to create a file that can be used by user device to provide desired rendering with feature of particular file in initial format to be provided by one device to server device where the server device is able to perform process to convert the initial format to another format whereby the method would allow two way communication between designer device and the server device. One would be motivated to do so to gain well-known and expected benefit of allowing more capable and enhanced communication between involved components. 
Regarding claim 6, Thomas as modified by Ledoux discloses wherein the three dimensional model of the target object comprises a three dimensional model of an avatar object and the element resources are representative of a body, articles of clothing, wearable accessories, or any combination thereof. (Ledoux Figure 10-12 and Specification Paragraph [0075]-[0076]: “Now referring to FIG. 2, a process for personalized avatar generation according to the present invention comprises the following main methods…Method 110--raw scan generation: a 3D scan of the user's face is generated at client side…A 3D scan file is generated. Different formats exist for such file. They include the .obj, .ply, .fbx formats in particular.”.; Paragraph [0083]: “Method 190--server 20 interacts with client 10 for avatar package installation in client-hosted game application.”; Paragraph [0101]: “This method generates universal high-definition and low definition data structures representative of the head with proper orientation as determined at step 130.”; Paragraph [0173]: “although the present has been described in its application for face avatars, full body avatars, or avatars for other body parts, can be generated with the present invention.”)
Claim 15 is a computer readable storage medium claim reciting functions that are similar in scope to the functions performed by the claim 1 and are therefore, rejected under the same rationale. Additionally, Thomas as modified by Ledoux discloses “A non-transitory computer readable storage medium comprising: a plurality of instructions, the instructions executable by a processor to”. (Thomas Figure 2-3 and Specification Paragraph [0043]: “Additionally, device 100 may also have additional features/functionality. For example, device 100 may also include additional storage (removable and/or non-removable) including, but not limited to, magnetic or optical disks or tape. Such additional storage is illustrated in FIG. 2 by removable storage 108 and non-removable storage 110. Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Memory 104, removable storage 108 and non-removable storage 110 are all examples of computer storage media. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can accessed by device 100. Any such computer storage media may be part of device 100.”)
Claim 21 is an apparatus claim reciting functions that are similar in scope to the functions performed by the claim 1 and are therefore, rejected under the same rationale. Additionally, Thomas as modified by Ledoux discloses “An apparatus comprising: a memory; a processor configured to execute computer readable instructions stored in the memory to”. (Thomas Figure 2-3 and Specification Paragraph [0049]: “System server 310 includes both system memory 315 and non-volatile memory 318. The system includes a processing engine 330 operating in system memory 315 which instructs the processor described above with respect to FIG. 2 to perform the task described herein.”)
Claims 20 and 26 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claim 6 and are therefore, rejected under the same rationale.
Claims 4, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Ledoux, and in further view of Chakraborty et al., U.S. Pre-Grant Application Number 2013/0093776, hereinafter Chakraborty.
Regarding claim 4, Thomas as modified by Ledoux fails to expressly teach wherein providing the data packet to the terminal device further comprises: sending the data packet to a network device configured to communicate the data packet to the terminal device.
However, the examiner notes that it is well-known in the art to allow direct communication between two or more communication devices or also allow indirect (Chakraborty Figure 3, 12, and Specification Paragraph [0008]: “a redirector and/or a broker can be used to connect the client to a first compute server of the plurality of compute servers. The redirector and/or broker can determine availabilities of the plurality of compute servers and allocate the connection between the client and the first compute server accordingly.”; Paragraph [0038]: “As such, a broker may be used to control the allocation of sessions to the plurality of remote client computers.”; Paragraph [0039]: “The redirector 330 and the broker 340 may be computing devices that include processors and memories configured to implement the respective functionalities of these devices as described herein below.”; Paragraph [0041]: “A remote client computer 310 first connects to the redirector 330 that may provide load balancing of remote client computers 310(A-N). In such a case, the redirector 330 typically first receives the request for a connection. The redirector 330 then accepts the connection request and queries the broker 340 to determine where the remote client computer 310 be redirected.”; Paragraph [0064]: “Rather than sending the graphics output data to the compute server and using the compute server to transmit the graphics output data to the remote client computer, the graphics server may also be configured to transmit directly the graphics output data to the remote client computer.”)

It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Thomas as modified by Ledoux’s method that allows transmission of particular data file to a particular user device needed to render appropriate content for a particular user with feature well-known in the art as taught by Chakraborty whereby the method would allow additional option of communication between user device and server device by utilizing middleware device such that data file generated by the server device can be provided to the middle device so that the middleware device can transmit the data file to appropriate user device accordingly. One would be motivated to do so to gain well-known and expected benefit of allow more efficient and flexible communication between involved devices. 
Claims 18 and 24 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claim 4 and are therefore, rejected under the same rationale.
Claims 5, 7, 19, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Ledoux, and in further view of McMillan et al., U.S. Pre-Grant Application Number 2008/0052618, hereinafter McMillan
Regarding claim 5, while Thomas as modified by Ledoux teaches feature of allowing designer to create particular data reflecting content that can be presented and storing or exporting such data in particular file (Thomas Specification Paragraph [0048]: “In general, the graphical designer creates native application data which is stored in data store 308. This native graphical source data may comprise data from any of a number of different applications such as AutoCad.RTM., Microstation.RTM., Solidworks.RTM., etc. all of which have data in a native format which is accessed in a datastore 320 directly by the application. Such native data may alternatively be stored on the file system in data files 322, or may be exported to alternative file formats 324 such as IGES, (a common widely read CAD solids format,) supported by the native application and which can be read and imported by the system of the present invention.”), Thomas as modified by Ledoux fails to expressly teach wherein obtaining target object data of the first format comprises: obtaining a plurality of predetermined element resources, the predetermined element resources associated with the first format; receiving an update configuration for at least one of the predetermined element resources, the update configuration indicative of modification to at least one of the predetermined element resources; updating the at least one of the predetermined element resources to obtain a modified element resource based on the update configuration; and obtaining the target object data of the first format based on the modified element resource.
However, the examiner notes that it is well-known in the art to allow user to open certain file which was previously created (therefore, it includes predetermined data), make desired modifications to content(s) of such file, and then saving the modified (McMillan Specification Paragraph [0028]: “That is, the user may modify the CAD drawing stored by composite drawing file 120. In such a case, a user may interact with GUI 150 and target application 105 to perform certain modifications to the visual and/or non-visual objects included in visual representation 124. For example, in one embodiment, users of target application 105 may delete elements from visual representation 124, modify colors attributes of drawing elements included in visual representation 124, or modify layer properties of line-styles used to generate displays of visual representation 124.”; Paragraph [0040]: “Users of the target application may access (and in some cases edit) the drawing included in composite drawing file. For example, the user may interact with GUI 150 of FIG. 1 to instruct target application 105 to open composite drawing file 120.”; Paragraph [0041]: “At step 550, after the user of the target application has completed viewing and/or editing the visual representation of the drawing included in the composite drawing file, the visual representation may be saved and provided to a user of the source application.”)
McMillan is combinable with Thomas as modified by Ledoux at least because each of McMillan and Thomas as modified by Ledoux are directed to content display involving file (McMillan Figure 3A-4). It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Thomas as modified by Ledoux’s method that allows designer to create particular data reflecting content that can be presented and storing or exporting such data in particular file with feature well-known in the art as taught by McMillan whereby the method would 
Regarding claim 7, Thomas as modified by Ledoux and further modified by McMillan discloses wherein updating the at least one of the predetermined element resources to obtain the modified element resource comprises: modifying an attribute of the at least one of the predetermined element resources, the attribute comprising size, color shape, or any combination thereof. (McMillan Specification Paragraph [0028]: “That is, the user may modify the CAD drawing stored by composite drawing file 120. In such a case, a user may interact with GUI 150 and target application 105 to perform certain modifications to the visual and/or non-visual objects included in visual representation 124. For example, in one embodiment, users of target application 105 may delete elements from visual representation 124, modify colors attributes of drawing elements included in visual representation 124, or modify layer properties of line-styles used to generate displays of visual representation 124.”)
Claims 19, 25, and 27 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claim 5 and 7 and are therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 2, 16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding limitations of the claim 2, prior art Perrin, Cyril., U.S. Pre-Grant Application Number 2015/0251095, hereinafter Perrin, teaches feature of game software providing rendering commands describing virtual world of game and action and also including instructions telling rendering module how to process geometry information in order to generate a visible image that can be displayed to local user where such rendering command can be packetized by remote rendering controller for transmission to remote rendering server, (Perrin Specification Paragraph [0033]: “The gaming device 12 further includes a local rendering module 34, which receives from the game software 32 the data describing the virtual world of the game and the action. This data, also referred to as "rendering commands" includes instructions telling the local rendering module 34 how to process geometry information, which provides a mathematical representation of the objects making up the virtual world scenes and game characters, in order to generate a visible image that can be displayed to the local player.”; Paragraph [0035]: “For example, the remote rendering controller 36 may simply packetize the intercepted rendering commands for transmission to the remote rendering server 18 through the data network 10. In this case, the rendering commands that are delivered at the remote rendering server 18 (after re-assembly) are essentially identical to the rendering commands that are input in the local rendering module 34.”; Paragraph [0042]: “Similarly, the rendering commands transmission function can be integrated into the remote rendering controller 36 that could in addition to performing the data processing on the rendering commands, encode them and then packetize the encoded output in a format suitable for transmission to the data network 10.”)
Prior art Chinen et al., U.S. Pre-Grant Application Number 2020/0043505, hereinafter Chinen, teaches feature of rendering particular viewpoint including contents based on parameter information included in rendering parameters where necessary data has been generated and transmitted from content generating device. (Chinen Figure 3-4, 14, and Specification Paragraph [0057]: “FIG. 2 is a figure illustrating exemplary types of objects to be transmitted from the content generating device 1.”; Paragraph [0059]: “In addition, if the viewpoint 2 is selected by the user, the guitar 1 and the guitar 2 are merged into one object of a guitar, and data of four types of objects, the bass, drums, guitar, and vocal is transmitted as illustrated in FIG. 2B. The transmitted data includes audio waveform data of each of the objects, the bass, drums, guitar, and vocal, and rendering parameters of each object for the viewpoint 2.”; Paragraph [0170]: “At Step S12, based on parameter information included in rendering parameters, the combining unit 61 identifies the position of each object, and determines the distance to each object as measured from the viewpoint to which attention is being paid as the reference position.”)
However, while each of prior art of record teaches particular portion of limitations of the claim 2 when taken individually, the prior arts of record either alone or in combination fails to expressly teach or suggest the combination of the elements recited in the claims and in particular: further comprising: encapsulating rendering instructions in the data packet, wherein the rendering instructions are configured to cause the terminal device to: in response to a call instruction for the data packet, obtain a rendering parameter from the call instruction, render an image layer comprising the target object, and set an attribute value of the target object in the image layer to a value in the rendering parameter.
Claims 16 and 22 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claim 2 and thus include similar allowable subject matter.
Claims 3, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding limitations of the claim 3, prior art Kalva et al., U.S. Pre-Grant Application Number 2010/0158099, hereinafter Kalva, teaches feature of allowing content-aware metadata to be included in data to be used in rendering where the content-aware metadata can define certain relationship between assets such that particular graphic can be displayed at particular region of interest corresponding to an object such that as the object moves, the graphic will be displayed next to the player. (Kalva Specification Paragraph [0021]: “The content-aware metadata may be embedded into video content as the video is encoded and/or compressed. The content-aware metadata may be extracted as the video content is subsequently decoded and/or decompressed for playback.”; Paragraph [0029]: “As will be discussed below, time- or frame-related ROI content-aware metadata may be used to trigger events, such as the display of additional multimedia elements and/or user-interaction components (e.g., trigger the display of additional multimedia elements, such as text overlays, advertising images, audio content, and the like).”; Paragraph [0056]: “Content-aware metadata may also be used to define the spatial relationships between multimedia assets in an IVM application. For example, content-aware metadata within an encoded video asset may specify a spatial region (ROI) within one or more video frames and/or scenes. The region of interest may correspond to an object within the video (e.g., a baseball player, racecar, or the like), a billboard, a user-defined area, a color region, or the like… In one example, the author 105 may want the IVM application to display a graphic showing the batting average of a baseball player when the player appears in the video (the position of the baseball player may be defined by the content-aware metadata). The author 105 may want the graphic to be displayed next to the player as he moves within the field. The author 105 may define this behavior by keying the display location of the multimedia element (e.g., the batting average graphic) to the content-aware metadata in the encoded video (e.g., the IVMA data defining the IVM application may key the display location of the element(s) to the location specified by the content-aware metadata). The author 105 may cause the display area to move with the player by referencing other content-aware metadata, such as local motion vectors, or the like.”; Paragraph [0057]: “In another example, content-aware metadata may define a model (in 2-D or 3-D) of an object displayed within one or more frames. The model may be used to incorporate other multimedia elements into the scene (e.g., translate an advertising image into the 3-D model of the object to overlay the image thereon, to carry controls for the display, etc.).”)
However, while each of prior art of record teaches particular portion of limitations of the claim 3 when taken individually, there is no sufficient rationale to combine the prior arts of record and also the prior arts of record either alone or in combination fails to expressly teach or suggest the combination of the elements recited in the claims and in particular: further comprising: including interaction instructions in the data packet, wherein the interaction instructions are configured to cause the terminal device to: detect an operation event corresponding to the target object rendered in an image layer; in response to detection of the operation event, obtain an operation parameter of the operation event, the operation parameter indicative of movement of the target object, and cause the target object to move in the image layer based on the operation parameter.
Claims 17 and 23 are computer readable storage medium and apparatus claims reciting functions that are similar in scope to the functions performed by the claim 2 and thus include similar allowable subject matter.
Conclusion
Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Oddo et al., U.S. Pre-Grant Application Number 2017/0200305 teaches feature of converting central data format to native format for display to one or more users. (Oddo Specification Paragraph [0018]: “Accordingly, all aspects of the mission can be managed in real-time based on the conversion of the received situational awareness data, mission control data, and mission constraint data to the central data format, the maintained universal data model, and the mission status data that is converted to a native format for display to one or more users.”)
Glunz et al., U.S. Pre-Grant Application Number 2015/0248503 teaches feature of converting data into another format for particular type of three-dimensional modeling program. (Glunz Specification Paragraph [0178]: “At Step 126, the library application converts the created preliminary 3D object model into a final type of 3D modeling object for the selected type of 3D modeling program. At Step 128, the library application on the server network device sends to the target application on the target network device via the communications network the final type of 3D model object for the selected type of 3D modeling program in a second data format in a second data file.”)
Borke et al., U.S. Pre-Grant Application Number 2016/0267699 teaches feature of file corresponding to avatar model with body part hierarchy to be created by designer. (Borke Specification Paragraph [0069]: “As one example (and non-limiting) illustration, a file corresponding to avatar model 140 (e.g., FBX file) is created by a graphic designer, and the corresponding input points 510 may be defined in a manner that aligns with the body-part hierarchy 500, i.e., following the naming scheme/syntax and format.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.